Response to Amendment
1.	The Amendment filed on August 12, 2020 has been fully considered but they are not persuasive.  The modification of Rejection is set forth as follows:
	Claims 2-4, 6, 8, 19, 20, 22 and 23 are canceled; and
Claims 1, 5, 7, 9-18, 21 and 24 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 5, 7, 9-18, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 and 21 recite the limitation of “wherein the determination of whether the current vehicle location…is triggered based on engagement of brake pedal” renders the claim indefinite; since it is not clear that how or by which way the engagement of brake pedal is able to be obtained? And/or how the engagement of brake pedal is able to be used as an input for determining whether the current vehicle location is within the predetermined distance from the preset location?  

The Applicants are required to clarify or to revise the claimed features.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 5, 7, 9-18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 2011/0238457 A1) in view of Leone et al (US 2019/0071067 A1).
	Regarding claim 1, Mason Reference teaches a vehicle management system and method (110), comprising: obtaining a current vehicle location [par. 0036 described the vehicle location module (215) determines the location information for each vehicle (120); notes that the location information for each vehicle would be well-known to include the current vehicle location]; determining whether the current vehicle location [the current vehicle location would have been well-known to be any locations or distance in the travelling route; notes par. 0034, which describes the waypoint data includes a starting location, a target or destination location, intermediate waypoint locations… and the like] is within a par. 0034 teaches a starting location] from a preset location [par. 0034 teaches a target or destination location]; wherein the determination of whether the current vehicle location is within the predetermined distance from the preset location is triggered based on engagement of a brake pedal [Abstract teaches the vehicle management systems and associated processed are described that evaluate vehicle energy usages based on factors such as terrain or elevation, vehicle characteristics, driver characteristics, road conditions, traffic, speed limits, stop time, turn information, traffic information, and weather information, and the like [which would be included brake pedal application]; and par. 0034 teaches a waypoint module (205) has the waypoint data can be included intermediate waypoint locations which would have been well-known in the art that intermediate waypoint locations would have been included the information of the engagement of a brake pedal], and wherein the preset location is a location point input in a navigation system by a user [par. 0036 teaches the location information can be manually input by a user].
Mason Reference does not specifically teach automatically inhibiting an ISG mode of the ISG system in response to determining that the current vehicle location is within the predetermined distance from the preset location or the traffic.
	Leone Reference teaches the navigation system (154) may determine the current location of the vehicle (110) and obtain data including traffic conditions and road conditions ahead of the vehicle (110) from the network cloud (160) for use in controlling engine idle-stop [BACKGROUND/SUMMARY, Figure 3 and par. 0017].  Notes that Leone describes a system for controlling engine idle-stop is to be equivalent to idle stop and go system [“go” means --start--; par. 0002 describes the vehicle engine may be equipped with a start-stop function which would have been well-known to be equivalent to idle stop and go function].
	Since the prior art references are both from the same field endeavor, the purpose disclosed by Leone would have been recognized in the pertinent art of Mason invention.
(316), Figure 3] in response to determining that the current vehicle location [(304), Figure 3] is within the predetermined distance from the preset location as taught by Leone for the purpose of controlling the engine of hybrid vehicle operation in order to reduce fuel consumption.
Regarding claim 5, as discussed in claim 1, home or garage locations have been stored and/or preset in the Navigation system would have been well-known in the art.
Regarding claim 7, see discussion in claim 1, par. 0036, Mason et al.
Regarding claim 9, see discussion in claim 1, Abstract, Mason et al.
Regarding claim 10, as discussed in claim 1, it would have been well-known that when the vehicle is stop [stop time, Mason et al] is to be included vehicle speed is zero, accelerator input is zero and brake pedal is engaged.
Regarding claims 11 and 12, see discussion in claims 1 and 5.  Mason et al also teaches pre-detected ISG suspension location would be determined in routing module (200), Figure 2.
Regarding claims 13-18, 21 and 24, as above discussions, the modified Mason also described the engine mounted within the vehicle and a controlling system comprises a non-transitory computer readable medium containing program instructions executed by a controller [see Mason et al and Leone et al.].
	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.

Response to Arguments
8.	During the telephone interview on December 21, 2020, The Applicant’s Representative [Carolina E. Save], agreed to provide the submission of the supplemental amendment; however, it is not received.  The Applicant’s Remarks filed on December 19, 2020, with respect to the rejections of claims 1, 5, 7, 9-18, 21, and 24 in previous rejection have been fully considered but they are not persuasive.  
	The Applicants argued that Leone does not rectify the deficiencies of Mason such as automatically inhibiting an ISG mode of the ISG system is specifically based on determining that a current vehicle location is within a predetermined distance from a user input preset location; and the Applicants admitted that “Leone, however, merely determines a current location of a vehicle using a navigation system and determining traffic and road conditions for use in controlling engine idle-stop” [page 7, last para.].  
	In the Examiner’s position, Leone describes a system for controlling engine idle-stop is to be equivalent to idle stop and go system [“go” means --start--; par. 0002 describes the vehicle engine may be equipped with a start-stop function which would have been well-known to be equivalent to idle stop and go function].
Therefore, claims 1, 5, 7, 9-18, 21, and 24 continue to be rejected as set forth above.



Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
February 19, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747



     /JOHN KWON/     Primary Examiner, Art Unit 3747                                                                                                                                                                                                   February 23, 2021